UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-16761 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 55-0650793 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) P.O. Box 929 Petersburg, WV 26847 (Address of Principal Executive Offices, Including Zip Code) 304-257-4111 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filed, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer o Accelerated Filer o Non Accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesý No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of April 30, 2007:1,436,874 shares of Common Stock, $5 Par Value HIGHLANDS BANKSHARES, INC. Quarterly Report on Form 10Q For The Period Ended March 31, 2007 INDEX Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Statements of Income Three Months Ended March 31, 2007 and 2006 2 Unaudited Consolidated Balance Sheet for March 31, 2007 and Audited Consolidated Balance Sheet for December 31, 2006 3 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2007 and 2006 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 Item 2. Management’
